Citation Nr: 0620925	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-36 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently evaluated as 0 
percent disabling.

2. Entitlement to service connection for arthralgia of the 
elbows and hands on a direct basis or as due to an 
undiagnosed illness.

3. Entitlement to service connection for abnormal weight 
fluctuations on a direct basis or as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from February 1977 to 
September 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran served in the Southwest Asian theater of 
operations from December 1990 to May 1991.


FINDINGS OF FACT

1. The veteran has a Level I hearing loss in the right ear 
and a Level V hearing loss in the left ear.  

2.  The veteran had active military service in the Southwest 
Asia Theater of operations from December 1990 to May 1991. 

3. The competent medical evidence shows that the arthralgia 
of the elbows and hands is an undiagnosed illness. 

4. Arthralgia of the elbows and hands is evidence of a 
chronic disability.

5. The competent medical evidence does not show that the 
abnormal weight fluctuations are related to service. 

4. Abnormal weight fluctuations are not evidence of a chronic 
disability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 0 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.383, 3.385, 4.85, 4.86 and Diagnostic Code 6100 (2005).
2. Arthralgia of the elbows and hands was incurred due to an 
undiagnosed illness.  38 U.S.C.A. 1110, 1117, 1131, 5102, 
5103, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317  (2005).

3. Abnormal weight fluctuations were not incurred in or 
aggravated by active service or due to an undiagnosed 
illness.  38 U.S.C.A. 1110, 1117, 1131, 5102, 5103, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2004.  
The RO provided the veteran letter notices to his claims in 
letters dated August 2002 and October 2003, which informed 
him that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
Additionally, the veteran was informed of the provisions 
relating to Gulf War veterans in a May 2003 letter.  The 
notice letters  specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claims, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

VA and private treatment records are associated with the 
claims file.  Additionally, there are VA exams of record for 
the increased rating for hearing loss and arthralgia for the 
elbows and hands.  The Board notes that there is no VA 
examination of record for the abnormal weight fluctuations.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in 
§ 3.309, § 3.313, § 3.316, and § 3.317 manifested during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

In the present case, the veteran claims that he currently has 
abnormal weight fluctuations.  However, there is no evidence 
of a current chronic disability or symptoms due to abnormal 
weight fluctuations, evidence of abnormal weight fluctuation 
inservice, or that any abnormal weight fluctuation can be 
associated with service.  The veteran's mere assertions, 
without any other support, do not meet the criterion of 38 
C.F.R. § 3.159(c)(4) triggering the duty to provide a VA 
medical examination.  Thus, even though there is not a VA 
examination of record, the VA has fulfilled its duty to 
assist.  Thus, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Increased Rating for Bilateral Hearing Loss

The RO granted service connection for bilateral hearing loss 
with a non-compensable rating in an April 1993 rating 
decision, effective October 1, 1992.  The veteran has 
asserted that his hearing is loss is more severe than 
contemplated by the non-compensable rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 
3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2005).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2005).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2005).

38 C.F.R. Section 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 40000) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing  impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2005).

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2005).

The record shows that the veteran underwent VA audiology 
testing in September 2004.  The veteran's pure tone 
thresholds, in decibels, were evaluated as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
30
60
60
LEFT
65
65
65
60

The average was 50 in the right ear and 64 in the left ear.  
Speech eudiometry revealed speech recognition ability of 98 
percent in the right ear and 88 percent in the left ear.

The findings from the September 2004 evaluation show that 
there is a Level I hearing loss in the right ear and a Level 
III hearing loss in the left ear using 38 C.F.R. § 4.85 Table 
VI (2005).   However, the findings for the left ear meet the 
standards for application of 38 C.F.R. § 4.86(a).  Applying 
the findings to Table VIa, this results in a Level V hearing 
loss in the left ear.   Applying these findings to Table VII 
in the Rating Schedule still shows a 0 percent evaluation for 
the bilateral hearing loss.  38 C.F.R. § 4.85 Table VII 
(2005).  As previously noted, where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v.  Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, the findings from the 
most recent audiological testing results of September 2004 
are the most probative evidence in this case.  There is no 
medical evidence of record to show that an evaluation in 
excess of 0 percent is warranted in this case.

There is no evidence that the veteran has been hospitalized 
for his hearing loss or that it has prevented him from 
working.  The existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating for his bilateral hearing loss is not 
warranted.  38 C.F.R. § 3.321(b)(1). 

The Board recognizes the veteran's argument that his hearing 
loss is worse than contemplated by the current non-
compensable rating, and that he has to wear a hearing aide.  
The Board also recognizes the letters from several friends of 
the veteran stating that the veteran's hearing has trouble 
hearing properly.  While the Board is sympathetic to the 
veteran, the Board notes that the assignment of a disability 
rating for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).   

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  
38 U.S.C.A. §  5107(b). 

Service Connection 

The veteran claims service connection for arthralgia of the 
hands and elbows and abnormal weight fluctuation on a direct 
basis or as due to an undiagnosed illness.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection is also available for an undiagnosed 
illness.  On November 2, 1994, Congress enacted the "Persian 
Gulf War Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 
38 C.F.R. § 3.317.  As originally constituted, the regulation 
established the presumptive period as not later than two 
years after the date on which the veteran last performed 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  Effective 
November 9, 2001, the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established was extended 
to December 31, 2006.  66 Fed. Reg. 56,614 (November 9, 2001) 
(codified as amended at 38 C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now provides that by 
history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis; a qualifying 
chronic disability means a chronic disability resulting from 
any of the following (or any combination of the following): 
(A)  An undiagnosed illness; (B)  The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms: (1)  Chronic fatigue 
syndrome; (2)  Fibromyalgia; (3)  Irritable bowel syndrome; 
or (4)  Any other illness that the Secretary determines 
meets the criteria in paragraph (a)(2)(ii) of this section 
for a medically unexplained chronic multisymptom illness; or 
(C)  Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 3.317.  The 
list of signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, joint 
pain and abnormal weight loss.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Arthralgia of the Elbows and Hands

The veteran asserts that he is having pain in his elbows and 
hands.

Service medical records, including records of entrance and 
separation, do not report any complaint, finding, or 
diagnosis of any condition of the elbows or hands.

In an April 2003 VA examination, the veteran reported a 
history of bilateral elbow pain, beginning in 1992 or 1993.  
He denied any previous history of trauma to the elbows.  He 
stated that he experiences occasional pain of both elbows 
occurring about one to two times per week, lasting twenty to 
twenty-five minutes per episode.  He also experiences 
increased discomfort with repetitive movement and with 
lifting.  

The veteran reported pain and stiffness of both hands 
occurring one to two times per week lasting about ten to 
twenty minutes.  The veteran's hands were stiff upon rising 
but improved after ten minutes of activity.  The veteran 
reported no significant trauma to the hands.  

The VA examiner found no evidence of pain on motion involving 
the elbows and hands.  There was no evidence of loss of 
mobility or function involving any of the above mentioned 
joints, or additional limitation by pain, fatigue, weakness 
or lack of endurance following repetitive movement.  
Examination showed normal range of motion for the elbow or 
wrist and no evidence of discomfort.  Grip strength and 
dexterity of the wrist were normal.  The examiner noted 
arthralgia of the hands and elbows.  The examiner specified 
that the condition was not a "diagnosed illness" or a 
"disease." 

A review of the medical indicates that service connection for 
arthralgia of the hands and elbows is warranted on the basis 
of an undiagnosed illness.  First, the veteran served in the 
Southwest Theater of Asia.  Next, the April 2003 VA 
examination specifically notes that the veteran experiences 
arthralgia, or joint pain, of the elbows and hands.  The 
examiner specifically noted that there was no evidence of a 
"diagnosed illness."  Finally, the veteran credibly states 
that the arthralgia began in 1992.  Therefore, resolving 
doubt in the veteran's favor, the Board concludes that 
service connection for arthralgia of the hands and elbows is 
warranted on the basis of an undiagnosed illness.      
  
Abnormal Weight Fluctuations

The veteran claims service connection for abnormal weight 
fluctuation.  The record contains letters from the veteran's 
friends who state that he has weight fluctuations.  

Service medical records show that the veteran weighed 145 
pounds upon separation in 1992.  There is not a diagnosis, 
finding or complaint of abnormal weight fluctuations in 
service medical records. 

Post service treatment records show a weight of 130 pounds in 
October 1998; 136 pounds in December 2000; 143 pounds in 
December 2003; and at a December 2005 VA examination, the 
veteran weighed 137 pounds.

A review of the medical evidence shows that service 
connection on a direct basis or as due to an undiagnosed 
illness for abnormal weight fluctuations is not warranted. 
Though the post-service treatment records do reflect changes 
in the veteran's weight, there is no evidence that this is a 
chronic disability or condition.  The Board specifically 
notes that though the veteran has had several VA examinations 
throughout the appeals process, abnormal weight loss has 
neither been a subjective complaint or a medical finding.  
Therefore, as there is no medical evidence of a current 
chronic disability of abnormal weight loss, service 
connection on a direct basis or as due to an undiagnosed 
illness is not warranted.  

The Board notes the veteran's argument that he has abnormal 
weight fluctuations due to service.  The Board also 
recognizes several letters from friends of the veteran 
stating that since his discharge, he has had abnormal weight 
fluctuations.  This determination, however, is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not show 
a chronic disability or condition of abnormal weight loss.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board carefully reviewed the record and has concluded 
that since there is no  medical evidence showing a chronic 
disability or condition of abnormal weight fluctuations, the 
preponderance of the evidence is against the claim for 
service connection.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.  


ORDER

An increased evaluation for service-connected bilateral 
hearing loss, currently evaluated as 0 percent disabling, is 
denied.

Service connection for arthralgia of the elbows and hands due 
to an undiagnosed illness is granted.

Service connection for abnormal weight fluctuations on a 
direct basis or as due to an undiagnosed illness is denied.



______________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


